UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-05052_ ­­ Value Line New York Tax Exempt Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2010 Date of reporting period: January 31, 2010 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 1/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC A N N U A LR E P O R T 220 East 42nd Street J a n u a r y3 1 ,2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer Value Line New York Tax Exempt Trust This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00071690 Value Line New York Tax Exempt Trust To Our Value Line New York To Our Shareholders (unaudited): Enclosed is your annual report for the period ended January 31, 2010. The report includes our economic observations, your Trust’s performance data and highlights, schedule of investment holdings, and financial statements. After suffering through what was undoubtedly the worst downturn in the capital markets since the 1930’s, most asset classes experienced a rise in valuations in 2009. The municipal bond market also rebounded, and for the 12 months ended January 31, 2010, the total return of the Value Line New York Tax Exempt Trust was 6.58%. Over the same time period, the Barclay’s Capital Municipal Bond Index reported a return of 9.49%. This improved performance in the municipal bond market came despite the significant challenges facing state and local governments. A key contributor to this market’s higher returns in 2009 was a technical imbalance created by the Build America Program. This program reshaped the municipal bond market in 2009, enabling traditional tax-exempt issuers to float more debt in the taxable bond market. This resulted in a significantly diminished supply of plain vanilla municipal bonds with no decrease in demand for these securities. Given the uncertain investment environment of 2009, the Trust followed a conservative investment strategy in an effort to avoid undue risk to principal. The Trust’s focus on the highest quality credits largely accounts for its underperformance relative to the Barclay’s Index. While the average AAA-rated municipal bond returned slightly more than 6% over the period, the average single A-rated bond’s returns were almost double at 12%. The decision to slightly overweight the long end of the yield curve also negatively impacted the Trust’s performance. Pressure on New York City’s finances continues although there has been some recent positive earnings news in the city’s important financial services sector. New York City has also been proactive in terms of its budget management and long-term planning. It is believed that the city has the flexibility to manage its budget in this environment of weak economic activity and revenue challenges. However, we are closely monitoring any changes to both the city’s and the state’s ability to manage rising costs in non-discretionary spending including debt service and pension obligations. While lingering economic uncertainties remain, we remain focused on providing to our investors the maximum level of income exempt from New York State, New York City, and federal income taxes while avoiding undue risk to principal. We thank you for your continued investment with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President March 18, 2010 The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term, investment-grade, tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. 2 Value Line New York Tax Exempt Trust Tax Exempt Trust Shareholders Economic Observations (unaudited) The recession, which commenced in the latter stages of 2007 and proved to be long and severe, most likely ended in the third quarter of last year, although the National Bureau of Economic Research, which assigns dates to the beginning and end of recessions, has yet to determine the exact conclusion of the recent downturn. In all, the business contraction—which produced a succession of quarterly declines in the nation’s gross domestic product along with countless additional upheavals—apparently concluded with the restoration of a modest 2.2% rise in GDP in the third quarter of 2009. The nascent up cycle was underpinned initially by strengthening consumer spending, lesser declines in housing construction and home sales (with that ailing sector boosted by government assistance for first-time home buyers), and an irregular comeback in business spending. Going forward, the upturn should be supported by further, but uneven, improvement in consumer and industrial activity. It is worth noting that the prospective rate of GDP growth in the year upcoming should be, at an estimated 2.5%-3.0%, well below the historical norm of 3.0%-4.0%. The problem is that there is just too much overall weakness in certain critical sectors—notably housing and employment—to generate the greater levels of consumer spending needed for significantly higher levels of economic growth, in our opinion. The long and painful recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. We also experienced a large reduction in credit availability, a high level of bank failures, increasing foreclosures and bank repossessions, a multi-decade high in unemployment, weak retail activity, and trendless manufacturing. Unfortunately, several of these problems are likely to stay with us for some time—notably the weakness in housing and employment. Such continuing difficulties underscore why we expect below-trend rates of U.S. GDP growth though 2010. Encouragingly, though, most business barometers are now either stabilizing or improving selectively. It is much the same overseas, where severe business declines had been seen earlier across Europe and Asia. Those prior setbacks, which generally got under way several months after our own reversal commenced, have also largely run their course. Following this initially moderate business recovery state-side, we would look for sufficient brightening in housing and employment to help underpin a more substantial economic recovery in 2011 and through the middle years of the next decade. By then, in fact, we would expect GDP growth to average a fairly sustainable 3.0%-3.5%. Inflation, which moved up sharply last year, following dramatic gains in oil, food, and commodity prices, has moved onto a more irregular path recently. Going forward, we expect pricing to chart an uneven path, with further up-and-down swings in oil and commodities being the norm, as the economy’s expansion matures. On average, we think that pricing will increase less sharply over the next year or two than it did before the 2007-2009 recession. Looking further out, we expect pricing pressures to evolve later on in the business up cycle—as is only natural, as demand for labor and materials increases. The Federal Reserve, meanwhile, continues to express support for an accommodative monetary approach. As a result, we believe that it is unlikely to start raising interest rates until well into 2010, and to do so rather gently once it does finally opt to tighten the credit reins. Clearly, the risks to the sustainability of the economic up cycle appear too great for the Fed to consider tightening aggressively anytime soon. Overall, we see a comparatively benign period ahead for the equity and fixed-income markets over the next year or so. 3 Value Line New York Tax Exempt Trust (unaudited) The following graph compares the performance of the Value Line New York Tax Exempt Trust to that of the Barclays Capital Municipal Bond Index. The Value Line New York Tax Exempt Trust is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line New York Tax Exempt Trust and the Barclays Capital Municipal Bond Index* Performance Data: ** Average Annual Growth of an Assumed Total Return Investment of $10,000 1 year ended 1/31/10 6.58 % $ 5 years ended 1/31/10 1.29 % $ 10 years ended 1/31/10 3.90 % $ * The Barclays Capital Municipal Bond Index is representative of the broad based fixed income market. It includes long-term investment grade tax-exempt bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. The return for the Index does not reflect expenses which are deducted from the Trust’s returns. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on trust distributions or the redemption of trust shares. 4 Value Line New York Tax Exempt Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2009 through January 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 8/1/09 Ending account value 1/31/10 Expenses paid during period 8/1/09 thru 1/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 1.04% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line New York Tax Exempt Trust Portfolio Highlights at January 31, 2010 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 $ $ 6.6 % Triborough Bridge & Tunnel Authority, Revenue Bonds, Ser. D, 5.00%, 11/15/26 $ $ 6.1 % Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 $ $ 6.0 % Dormitory Authority, Revenue Bonds, University of Rochester, Ser. A-2, MBIA-IBC Insured, 0.00%, 7/1/39 $ $ 5.4 % Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 $ $ 5.3 % New York State Urban Development Corp., Revenue Bond, Ser. C, 5.00%, 12/15/20 $ $ 4.8 % Municipal Water Finance Authority, Water and Sewer, Revenue Bonds, 5.50%, 6/15/33 $ $ 4.7 % Trust for Cultural Resources Revenue Refunding Bonds, Museum of Modern Art – 1A 5.00%, 4/1/28 $ $ 4.6 % Metropolitan Transportation Authority, New York Dedicated Tax Fund, Revenue Bonds, Ser. B, 5.00%, 11/15/34 $ $ 4.4 % Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 $ $ 4.4 % Asset Allocation — Percentage of Total Net Assets Sector Weightings — Percentage of Total Municipal Securities 6 Value Line New York Tax Exempt Trust Schedule of Investments January 31, 2010 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (94.0%) NEW YORK CITY (24.8%) $ General Obligation Unlimited, Fiscal 2008, Subser C-1, FSA Insured, 5.00%, 10/1/24 Aa3 $ Industrial Development Agency, Revenue Bonds, Yankee Stadium-Pilot, NATL-RE Insured, 5.00%, 3/1/11 Baa1 Municipal Water Finance Authority, Water and Sewer Revenue, Revenue Bonds: Ser.C, 4.75%, 6/15/33 Aa2 Ser.DD, 4.50%, 6/15/38 Aa3 Municipal Water Finance Authority, Water and Sewer, Revenue Bonds, 5.50%, 6/15/33 Aa2 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 A1 Transitional Finance Authority, Revenue Bonds, Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa2 Trust for Cultural Resources Revenue Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 NEW YORK STATE (66.5%) Convention Center Development, Revenue Bonds, Hotel Unit Fee Secured, AMBAC Insured, 5.00%, 11/15/44 A2 Dormitory Authority Non State Supported Debt, Revenue Bonds, Columbia University, 5.00%, 7/1/38 Aaa Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 Court Facilities Lease, Ser. A, AMBAC Insured, 5.50%, 5/15/26 A1 Mental Health Services Facilities Improvement, Ser. B, AMBAC Insured, 5.00%, 2/15/25 AA- * New York University, Ser. B, 5.00%, 7/1/29 Aa3 State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * University of Rochester, Ser. A-2, MBIA-IBC Insured, 0.00%, 7/1/39 (1) Aa3 Environmental Facilities Corp., Personal Income Tax Revenue Bonds, Ser. A, 5.00%, 12/15/19 AAA * Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * Metropolitan Transportation Authority, New York, Revenue Bonds, Ser. A, MBIA-RE FGIC Insured, 5.00%, 11/15/14 A3 Metropolitan Transportation Authority, New York Dedicated Tax Fund: Revenue Bonds, Ser. A, FSA Insured, 5.25%, 11/15/24 Aa3 Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * See Notes to Financial Statements. 7 Value Line New York Tax Exempt Trust Schedule of Investments Principal Amount Rating (unaudited) Value $ New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 Aa1 $ New York State Urban Development Corp., Revenue Bonds, Ser. C, 5.00%, 12/15/20 AAA * Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 AA * Tobacco Settlement Financing Corp., Revenue Bonds, Asset Backed, Ser. A1, BHAC-CR AMBAC Insured, 5.25%, 6/1/21 Aa1 Triborough Bridge & Tunnel Authority, Revenue Bonds, Ser. D, 5.00%, 11/15/26 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA- * PUERTO RICO (2.7%) Commonwealth Highway & Transportation Authority Transpaortation Revenue, Revenue Bonds, Ser.L, NATL-RE Insured, 5.25%, 7/1/35 Baa1 TOTAL MUNICIPAL SECURITIES (2) (94.0%) (Cost $16,312,403) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (6.0%) NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($17,652,490 ÷ 1,997,248 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s. Convertible capital appreciation bond. Zero coupon rate shown as of January 31, 2010 and will convert to a coupon at a future date. Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. See Notes to Financial Statements. 8 Value Line New York Tax Exempt Trust Statement of Assets and Liabilities at January 31, 2010 Assets: Investment securities, at value (Cost - $16,312,403) $ Cash Interest receivable Prepaid expenses Total Assets Liabilities: Dividends payable to shareholders Payable for trust shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 1,997,248 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($17,652,490 ÷ 1,997,248 shares outstanding) $ Statement of Operations for the Year Ended January 31, 2010 Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Printing and postage Auditing and legal fees Custodian fees Transfer agent fees Insurance Trustees’ fees and expenses Registration and filing fees Other Total Expenses Before Custody Credits and Fees Waived Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Loss ) Change in Net Unrealized Appreciation/(Depreciation) Net Realized Loss and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 9 Value Line New York Tax Exempt Trust Statement of Changes in Net Assets for the Years Ended January 31, 2010 and 2009 Year Ended January 31, 2010 Year Ended January 31, 2009 Operations: Net investment income $ $ Net realized loss on investments (960,286 ) (1,133,512 ) Change in net unrealized appreciation/(depreciation) (912,131 ) Net increase/(decrease) in net assets from operations (1,376,077 ) Distributions to Shareholders: Net investment income (624,732 ) (672,045 ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (2,276,026 ) (1,965,872 ) Net decrease in net assets from trust share transactions (1,141,192 ) (981,646 ) Total Decrease in Net Assets (633,791 ) (3,029,768 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 10 Value Line New York Tax Exempt Trust Notes to Financial Statements 1. Significant Accounting Policies Value Line New York Tax Exempt Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the Trust is to provide New York taxpayers with the maximum income exempt from New York State, New York City, and federal income taxes, while avoiding undue risk to principal. The Trust will invest primarily in New York State municipal and public authority debt obligations. The ability of the issuers of the securities held by the Trust to meet their obligations may be affected by economic or political developments in New York State and New York City as well as other regions in which the Trust may invest. The following significant accounting principles are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles may require management to make estimates and assumptions that affect the reported amounts and disclosure in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trust’s investments are valued each business day by an independent pricing service (the “Service”) approved by the Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market, are valued at quotations obtained by the Service from dealers in such securities. Other investments are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type, indications as to values from dealers, and general market conditions. Short term instruments maturing within 60 days are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available are valued in good faith at their fair value using methods determined by the Trustees. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Trust discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. During the year ended January 31, 2010, the Trust adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. 11 Value Line New York Tax Exempt Trust January 31, 2010 Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of January 31, 2010 in valuing the Trust’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
